 E L WAGNER COE. L. Wagner Company, Inc.andLocal Union No.146,Laborers InternationalUnion of NorthAmerica,AFL-CIO. Case 39-CA-3510May 31, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 7, 1988, Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that a collective-bargaining re-lationship pursuant to Section 9(a) of the Act exist-ed between the Respondent and the Union becausethe relationship predated 1959 and the enactmentof Section 8(f) of the Act. On that basis the judgefound that the Respondent failed to bargain ingood faith in violation of Section 8(a)(5) and (1)and Section 8(d), and discouraged union member-ship in violation of Section 8(a)(1) and (3), by fail-ing, since December 8, 1986, to make contractuallyrequired contributions to the Union's fringe benefitfund on behalf of bargaining unit employees whowere not members of the Union; violated Section8(a)(5) and (1) by withdrawing recognition fromtheUnion and refusing to bargain regarding thechanges in the terms and conditions of employ-ment; and violated Section 8(a)(5) and (1) by failingto supply the names and addresses of its employeesin the unit to the Union. We reverse in part.The Respondent is engaged in the business ofconstructing swimming pools in the State of Con-necticut, and has had a collective-bargaining rela-tionshipwith the Union covering its employeessince before 1959 and the enactment of Section 8(f)of the Act. Historically, the Respondent and Unionhave not met to negotiate contracts, but the Re-spondent has executed acceptance agreements pur-suant to which it agreed to be bound by contractsmade between the Connecticut Laborers' DistrictCouncil (a bargaining unit of which the Union ispart) and two multiemployer bargaining associa-tions-Associated General Contractors (AGC) andConnecticutConstruction IndustriesAssociation493(CCIA). The Respondent is not a member of eithermultiemployer association.Inaddition to executing various acceptanceagreements, theRespondent signed an interimagreement in 1981 to avoid being involved in astrike against the multiemployer associations. Thatagreement, effective from April 1, 1981, to March31, 1984, bound the Respondent to the subsequentfinalBuilding (AGC) and Heavy & Highway(CCIA) agreements for those years. Those agree-ments contained successor clauses by which theRespondent would be bound by subsequent AGCand CCIA agreements unless timely notice wasgiven.No timely notice was given and the Re-spondent became bound to the 1984-1987 AGCandCCIA agreements. The CCIA agreement,under which the Respondent was making benefitfund contributions, expired May 31, 1987.December 8, 1986, the Respondent stoppedmaking benefit fund contributions for its employeeswho were not union members. On January 30,1987, it sent the Union notice of termination. Thepresident and owner of the Respondent, JohnGedney, testified that he withdrew recognitionfrom the Union on April 30, 1987. On May 22,1987, the Respondent filed an election petition withthe Board that was later dismissed by the RegionalDirector because of this proceeding.' On June 5,1987, the Union requested the names and addressesof all the Respondent's employees. The Respondentnever responded to the Union's demand and, onJune 8, 1987, the Union filed the unfair labor prac-tice charges in this case.InBrannan Sand & Gravel Co.,289 NLRB 977,979 (1988), issued after the judge's decision in thiscase, the Board held that construction industry col-lective-bargaining relationships established beforethe enactment of Section 8(f) of the Act cannot bepresumed to be 9(a) relationships, but that full 9(a)status in construction industry relationships willonly be found if the "union has been certified fol-lowing a Board election or has been recognized on1On August 25, 1988, the Board in Case 39-RM-40 affirmed the Re-gionalDirector's dismissal of the petition, but relying on a different ra-tionaleWe found, as we do here, that the relationship between the par-tieswas pursuant to Sec 8(t) of the Act as there was no evidence thatthe Union had ever achieved majority status within the meaning of Sec9(a) of the Act Further, the evidence in that proceeding showed onlythat the parties were bound to the AGC agreement, which expired onApril 30, 1987, and that the petition was not filed until May 22, 1987(The CCIA agreement, which expired on May 31, 1987, was not in evi-dence in that proceeding) ApplyingJohn Deklewa & Sons,282 NLRB1375 (1987), sub nomIronWorkers Local 3 v. NLRB,enfd 843 F 2d 770(3d Cir 1988), we found that after the parties' 8(f) agreement expired onApril 30, the Union enjoyed no presumption of majority status and, asthe Union had made no present claim of majority status, the petition wasproperly dismissedAs the 8(f) relationship between the parties ended onMay 31, 1987, and no party has requested reconsideration in Case 39-RM-40, we find no cause at this time to reinstate the petition294 NLRB No. 38 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe basis of an affirmative showing of majority sup-port."John Deklewa & Sons,supra, set out the princi-ples to be applied in 8(f) cases, and cases sinceDeklewahave clarified the means by which a partycan prove 9(a) status in construction industry bar-gainingrelationships. As the Board stated inAmeri-canThoro-Clean,283NLRB 1107, 1108-1109(1987), underDeklewa,the party to an 8(f) relation-ship that is asserting 9(a) status,would have the burden of affirmatively prov-ing the existence of such a relationship,through either (1) a Board-conducted repre-sentation election or (2) a union's expressdemand for, and an employer's voluntarygrant of, recognition to the union as bargain-ing representative, based on a showing of sup-port for the union among a majority of theemployeesin anappropriate unit.There is no evidence here that the parties' rela-tionship is anything but an 8(f) relationship, be-cause there is no evidence of a Board-conductedelection nor an express demand for and voluntarygrant of recognition to the Union as a majorityrepresentative of the employees at any time duringtheir relationship.We thus conclude that the Re-spondent's collective-bargaining relationshipwiththe Union was an 8(f) relationship.Therefore, the obligation to bargain is deter-mined by the following principles as set out inDeklewa:(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f)bargaining relationship. [282NLRB at1377-1378.]In applyingDeklewato this case, we uphold inpart the judge's conclusion that the Respondentviolated the Act. The parties' collective-bargainingagreement is enforceable under Section 8(a)(5) ofthe Act. However, the Union enjoyed no presump-tion of majority status following the contract's ex-piration date of May 31, 1987. The Respondentwas entitled to repudiate its bargaining relationshipon that date and could lawfully refuse to negotiateor adopt a successor agreement.Accordingly,we find that the Respondent violat-ed Section 8(a)(1), (3), and(5) of the Act byfailingtomake the contractually required benefit fundcontributions for employees who were not mem-bers of the Union,under the1984-1987 CCIAHeavy & Highway Agreement,from December 8,1986, toMay 31,1987, and shall limit the make-whole remedy accordingly.2We also find that theRespondent violated Section 8(a)(5) and (1) bywithdrawing recognition from the Unionon April30, 1987,approximately 1 month before the 8(f)bargaining relationship expired.Further,theRe-spondent did not violate Section 8(a)(5) and (1) byits failure to supply the Union with the names andaddresses of its employees because the Union'sdemand,on June 5, 1987,was after the 8(f) collec-tive-bargaining relationship had ended,and duringa period of time when the Respondent no longerhad any contractual obligations toward the Union.ORDERThe Respondent, E. L. Wagner Company, Inc.,Bridgeport,Connecticut, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Withdrawing recognition during the term ofacollective-bargainingagreement from LocalUnion No. 146, Laborers International Union ofNorth America, AFL-CIO as the exclusive collec-tive-bargaining representative of the Respondent'semployees covered by the agreement.(b) Refusing to adhere to, until the May 31, 1987expiration date, its 1984-1987 collective-bargainingagreement with the Union.(c)Unilaterally ceasing to make contributions tothe Union's fringe benefit funds as provided in thecollective-bargaining agreement that was bindingon the Respondent until May 31, 1987.(d)Discouraging membership in the Union byfailing and refusing to apply the terms and condi-tions of the aforesaid collective-bargaining agree-ment to all employees who were in the bargainingunit.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.2Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments Therefore, any additional amount owed with re-spect to the health and welfare fund and pension plan shall be determinedin accordance with the procedure set forth inMerryweather Optical Co,240 NLRB 1213, 1216 fn 7 (1979) E L WAGNER CO(a)Make wholeunitemployees by making allfringe benefit contributions, as provided in the ap-plicablecollective-bargainingagreement,whichwere not paid from December 8, 1986, to May 31,1987, and which would have been paid in the ab-sence of the Respondent's unilateraldiscontinuanceof contributions, and by reimbursingunitemploy-ees for any expenses ensuing from the Respondent'sfailure to make those contributions.(b) Preserve and, on request,makeavailable tothe Board or itsagentsfor examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of thisOrder.(c) Post at its place of business copies of the at-tached notice marked "Appendix."3 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 34, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatstepsthe Respondent has taken to comply.3 IfthisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT, during the term of a collective-bargaining agreement, repudiate that agreementand withdraw recognition from Local Union No.146,Laborers International Union of North Amer-ica,AFL-CIO as the exclusive collective-bargain-ing representative of our employees covered by theagreement.WE WILL NOT unilaterally cease making contri-butions to the Union's fringe benefit funds as pro-495vided in the collective-bargaining agreement thatwas binding on us from 1984 to May 31, 1987.WE WILL NOT discourage membership in theUnion by failing and refusing to apply the termsand conditions of the collective-bargaining agree-ment to all employees who are in the bargainingunit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole our unit employees bymaking all fringe benefit contributions, as providedin the applicable collective-bargaining agreement,which were not paid from December 8, 1986, toMay 31, 1987, and which would have been paidabsent our unilateral discontinuance of such contri-butions, and by reimbursing unit employees for anyexpenses ensuing from our failure to make suchcontributions.E. L. WAGNER COMPANY, INC.Michael A. Marciones, Esq.,for the General Counsel.Robert E. Jackson, Esq.,for the Respondent.Robert M. Chevrie, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me in January 1988. The charge wasfiled on 8 June 1987, an amended charge was filed on 22July 1987, and a second amended charge was filed on 13August 1987 The complaint was issued on 3 September1987 and alleged in substance.(1)That the Union has been the collective-bargainingrepresentative of the Employer's laborers since before1959.(2)That since 8 December 1986 (a period within 6months of the charge being filed), the Respondent, inviolation of Section 8(a)(1), (3), and (5) of the Act hasfailed to make certain contractually required payments tovarious benefit funds on behalf of bargainingunit em-ployees who were not members of the Union.(3)Thatsince onor about 5 June 1987, the Respond-ent, inviolation of Section8(a)(1) and(5) of the Act, hasrefused to furnish to the Union the names and addressesof its employees.(4)Thatin orabout June 1987 the Respondent haswithdrawn recognition from the UnionA criticalissue in this caseiswhether the Union hashistorically been thebargainingagent by virtue of Sec-tion 9(a) or Section 8(f) of the Act. The Employer con-tends that to the extent it recognized the Union, suchrecognitionwas pursuant to Section 8(f). The GeneralCounsel and the Union contend that recognitionwas ini-tially accorded to the Union prior to 1959 and beforeSection 8(f) was enacted. They therefore contend that 496DECISIONS OF THENATIONALLABOR RELATIONS BOARDsuch recognition was granted in accordance.with Section9(a) of the Act.Section 8(f), inter alia, permits an employer and aunion, in the construction industry, to enter into collec-tive-bargainingagreementsnotwithstanding that theUnion does not represent a majority of the employees inthe unit for which recognition has been granted. TheBoard's interpretation of the law governing this provi-sion of the Act is set forth inJohn Deklewa& Sons, 282NLRB 1375 (1987).Based on the entire record in this case' including myobservation of the demeanor of the witnesses, and afterconsidering the briefs filed, I make the followingFINDINGS AND CONCLUSIONSA. JurisdictionThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. I also conclude that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.B. Operative FactsThe Employer through one of its divisions is engagedin the business of constructing swimming pools.2 It hadbeen, for many years, located in Darien, Connecticut.However, in December 1986, it moved to Bridgeport,Connecticut.The founder of the Company was Edward P Wagner.In January 1987 the business was purchased by Wagner'sson-in-law, John C. Gedney, who has been employed bythe Companysince1963. Since about 1983, Gedney hasbeen the Company's president.The building of swimming pools in Connecticut andWestchester is seasonal. In this regard, the record showsthat the Company, for many years, has employed a coregroup of laborers who return to work each season. Addi-tional laborers are hired as needed. The season normallyruns from March through November.There has existed a long-term collective-bargaining re-lationship between the Company and the Union. Gedneyacknowledged that the Company has abided by theterms of various union contracts since the time he hasbeen employed.Moreover, in his pretrial affidavit,Gedney stated that he had been informed (no doubt byhis father-in-law), that a collective-bargaining relation-ship with the Union dates back to the 1930s. Similarly,Vincent Falcioni who was a vice president of the Com-pany and who was employed from 1946 to 1986, testifiedthat for the period of his employment, the Company hasemployed union laborers and has been known as a"union pool builder." Richard Weiss, the executive di-rector of the Connecticut Laborers Funds, testified thatthe various funds which are administered by his officereceived moneys from employers having contracts withthe Union. He produced documents showing that during'The unopposed motion by the Respondent to correct the transcript Isgranted2A second division of the Company services swimming pools That di-vision and its employees are not involved in this casethe period from July to December 1956, the Respondentmade such contributions to the various funds on behalfof persons employed by it. (These were the oldest pay-ment recordsof theRespondentthatWeiss could findand he testified that old contribution records generallyno longer exist.)Based on the above, I conclude that the evidence es-tablishes that the Company recognized the Union before1959 in relation to its employees who were engaged inthe construction of swimming pools (i.e., laborers)The evidence shows that, historically, the Companyand the Union have not met face to face to negotiatecontractsRather, the practice has been for the Companyto execute an "Acceptance of Agreements" pursuant towhich itagreesto be bound to the contracts made be-tween the Connecticut Laborers' District Council (ofwhich Local 146 is a part), and two multiemployer bar-gaining associations. The Associations, neither of whichthe Respondent is a member, are the Associated GeneralContractors of Connecticut Inc. (AGC), and the Con-necticutConstructionIndustriesAssociationInc.(CCIA). The agreement with the AGC covers buildingconstructionwork and the CCIA agreement coversheavy, highway, and tunnel work. Although agreeing tobe bound to both contracts (which are substantially simi-lar), it seems that the Respondent, throughout the years,has paid the wages and benefits set forth in the CCIAcontracts.On 1 April 1981 the Respondent and Local 146 en-tered into an "Interim Agreement." In doing so the Em-ployer agreed to be bound by the contracts with theaforesaidAssociations when they were executed, effec-tive from 1 April 1981 to 31 March 1984. This interimagreementwas made because there was a strike inprogress against the Associations, and the Respondentopted to avoid the strike by signing the interim agree-ment. Because the Respondent agreed in advance to bebound by the Associationwide contracts when made, itwas not necessary for the Respondent to subsequentlysign the usual "Acceptance of Agreements." Ultimatelycontracts were executed between the Connecticut Labor-ers'District Council and the two AssociationsWith respect to the period 1984 to 1987, the evidenceshows that the Company neither signed an interim agree-ment nor an "Acceptance of Agreements." Nevertheless,the evidence shows that there was "agreement" by theCompany to be bound by the Association contracts ineffect during that period of time. For one thing the 1978Acceptance of Agreements stated that the employersagreed to be bound by "any successor agreements"unlessthe employer or the Union "gives timely, writtennotice to the other party of its intentions to change orterminate a particular collective bargaining agreement inaccordance with its terms." (No notice of terminationwas given by the Union or the Company after the 1981to 1984 contract expired.) Also, the evidence shows thatduring the 1984-to-1986 period, the Employer compliedwith the wage and benefit provisions of the CCIA con-tract at least insofar as those of its employees who wereunionmembers Finally, the evidence shows that theCompany and the Union negotiated about several prob- E L WAGNER COlems during this period which entailed interpretation ofthe contract.3As of December 1986 and before the seasonal layoff,the Respondent as evidenced by its remittance reports,had 11 employees working in the construction division.On 30 January 1987 the Employer sent a mailgram tothe Local 146's offices This read:To the extent we may be bound to collective bar-gaining agreements with your union and to theextent said agreements are scheduled to expire thisyear but may automatically renew absent notice toterminate or renegotiate a successful agreement,said notice is hereby given.(The word successful is obviously a typographical errorand is meant to be successor.)The Union's business agent, Roy Varbero, denied thathe received the mailgram described above However, heconceded that there are three other unions sharing thebuilding and that mail for all is haphazardly handledVarbero acknowledged that because the mail distributionprocedure is somewhat chaotic, even certified mail hasbeen lost. I therefore cannot attribute the failure of theUnion's officials to receive the mailgram to be the re-sponsibility of the Company On the contrary, I believethe Company took reasonable means to notify the Unionand that its notice was sufficient under the terms of theAcceptance of AgreementsAt the end of March 1987 the Employer began rehir-ing for the new season.4 The evidence showsWhetherContribu-Time of RecallName of EmployeeMember oftionsMadeor HireUnionto BenefitFundsIM. CerquieraMarchYesYes2E CerraMarchYesYes3A ColaciccoMarchYesYes4 E TexeiraMarchYesYes5'JTexeiraMarchYesYes6M GranataMarchYesYes7 J BiasettiMarchNoNo8T UnderhillMarchNoNo9G ThomasAprilYesYes10DColaciccoAprilYesYes11DEscaleiraAprilNoNo12APintoAprilNoNo13LMunozAprilNoNo14 JPortellaMayNoNo3One problem arose when the funds did an audit and discovered thatthe Company had failed to make fund contributions for some of its em-ployees in 1984, 1985, and 1986 (The employer claimed that these indi-viduals had not done bargaining unit work) Ultimately, the dispute wasresolved whereby the employer paid the arrearages for some but not allthe employees for whom claims were made Two employees signed affi-davits to that effect, but they were not in the unit and the funds relin-quished claims as to these two4 In March the employer held a meeting with its union employees andtold them it had given notice to the Union of its intent to terminate thecontract497On 31 March 1987 the collective-bargaining'agreementexpired and on 20 May the Employer filed a petition foran electioninCase 39-RM-40 In the affidavit filed withthe RM petition, the Employerclaimedthat there were16 employees in theunitof which only 7 were unionmembersOn 5 June 1987 the Union's lawyer wrote the Compa-ny as follows-.This office represents Laborers' Local 146 andtheConnecticutDistrictCouncil of Laborers'. Ihereby request that you provide me with the namesand home addresses of all employees on your pay-roll from January 1, 1987 to the present. Please for-ward the response to this request directly to thisoffice.The Company did not respond, although at the hear-ing, it took the position that it would furnish the namesand addresses of the bargaining unit employees pursuanttoExcelsiorUnderwear,156 NLRB 1236 (1966), if andwhenan electionis orderedOn 8 June 1987 the Union filed the instant unfair laborpractice charge. Thereafter the Acting Officer in Chargeof Subregion 39 held the RM petition in abeyance pend-ing investigation of the alleged unfair labor practices.The RM petition was subsequently dismissed on 28 Sep-tember 1987 (subject to reinstatement), because the Su-bregion issued this complaint which, in its opinion, madeallegation which, if proven, would preclude the existenceof a question concerning representation. This was ap-pealed to the Board on 5 October 1987.There is no dispute that the Company has withdrawnrecognition from the Union. Nevertheless, despite takingthe position that it has no further contractual obligationsto the Union, the Company has continued to make con-tributions to the union funds on behalf of those of its em-ployeeswho are union members. Such contributionshave beenmade,however, at therates setforth in theexpired contracts. The Company has continued to makethese contributions in an effort to maintain the status quopending the outcome of this case before the NationalLabor Relations Board.AnalysisRegardingthe withdrawal of recognition, the Employ-er contends that whateveragreementsithad with theUnion werepursuantto Section 8(f) of the Act and thatitswithdrawal,at the agreements' terminationdate,wasthereforepermissibleunderJohn Deklewa & Sons, 282NLRB 1375 (1987).The General Counsel contends, however, that the un-derlying collective-bargainingrelationshipwas not onepursuantto Section 8(f), but ratherwas madeunder Sec-tion9(a)of the Act. As such, the General Counselargues thatthe rules governing when a company maylawfullywithdraw recognition are those applicable tothe everyday types of bargaining relationships outsidethe construction industry. Thus, the General Counselcontends that in order to justify its withdrawal of recog-nition uponthe terminationof the contract, the employermust affirmatory prove that it had objective grounds for 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhaving a good-faith doubt as to the Union's continuingmajority status See,e g.,Hearst Corp.,281NLRB 764(1986). I think the General Counsel is correct.In my opinion the evidence establishes that the collec-tive-bargaining relationship between the Company andthe Union dates from before 1959. Thus, Gedney, in anaffidavit, stated that as far as he knew the collective-bar-gaining relationship dated back to the 1930s. Also, Fal-cioni, previously a vice president of the Company, testi-fied that the Company has employed union laborersduring the period of his employment, which was from1946 to 1986, and that it has been known as a "unionpool builder."Other evidence, in the form of oldrecords, shows that the Company has made contributionsto union funds on behalf of its employees since at least1956. In short, the General Counsel has adduced substan-tialevidence of a collective-bargaining history datingback before 1959 and the Company has not presentedany contrary evidence. Moreover,it isplain that the bar-gaininghistory has entailed recognition on behalf of em-ployees working as laborers in the construction of swim-ming pools.Section 8(f) of the Act, which permits minority recog-nition of a union in the construction industry, was en-acted in 1959. Prior to that time, employers, and unionsin the construction industry operated under the samerules as any other employers insofar as establishing andmaintainingcollective-bargaining relationships. Thus, anyrecognition of a union by an employer in the construc-tion industry before 1959 had to be governed by Section9(a) andnotSection 8(f) of the ActUnder Section 9(a) an employer and a union can law-fully enter into a collective-bargaining relationship (viavoluntary recognition), if the union in fact represents amajority of the employer's employeesin anappropriateunit. If such recognition is granted at a time when theunion does not represent a majority, then such recogni-tionwould violate Section 8(a)(2) of the Act.LadiesGarment Workers (Bernhard-Altmann) v. NLRB,366 U S731 (1961).The evidence in.this case establishes not only that theinitialbargaining relationshipwas created before 1959(and therefore under Section 9(a)), but also that it hasbeen unbroken, with successive agreements over theyears. In view of the unbroken bargaining history sincebefore 1959, evidence (if any existed) to show that theinitial recognitionwas based on minority status, wouldnot be permitted because of Section 10(b) of the Act.Morse Shoes,231NLRB 13 (1977), enfd. 591 F.2d 542(9thCir. 1979).Moreover, the Respondent has not at-tempted to produce any evidence purporting to showthat recognition in this case was initially given at a timewhen the Union did not represent a majority of theCompany's laborersIn view of the above, it is evident to me that at theexpiration of the 1984-1987 contract, the Union was enti-tled to a presumption of continuing majority statuswhich the Respondent has not rebutted 5 As stated by5 In fact, the records introduced into evidence tend to establish that asof the end of May 1987 when the RM petition was filed, a majority ofthe laborers in the Company's construction division were union membersthe Board inStratford VisitingNurses Assn.,264 NLRB1026 (1982):It iswell established that upon expiration of acollective-bargaining agreement a union enjoys a re-buttable presumption that its majority representativestatus continues. This presumption is rebutted if anemployer affirmatively establishes either (1) that itsrefusal to bargain was predicated on a good-faithdoubt, based on objective considerations, of theunion's majority status, or (2) that at the time of therefusal to bargain a majority of the unit employeesin fact did not wish to have the union as their col-lective-bargaining representative. The burden of re-butting the presumption rests on the employer.The Respondent points to three factors to estab-lish that the Union in fact lacked majority status:only two of the six unit employees were unionmembers; only two of the six employees were ondues checkoff, and two, or three, of the six employ-ees testified at the hearing that they did not wantthe Union to represent them as of the refusal-to-bar-gain date. None of these factors establishes lack ofmajority support. It is well established that neitherthe number of employees who are union membersnor the number on dues checkoff demonstrates lackof majority support.The complaint also alleges that from a period com-mencing 6 months prior to the filing of the charge (6 De-cember 1986), the Employer had not made contributionsto the benefit funds, as required by contract, on behalf ofthose of its laborers who were not members of theUnion. This is essentially conceded by the Employer. Itcontends, however, that underJohn Deklewa,supra, itwas enticed to terminate the bargaining relationship onthe expiration of the contract (31March), and thathaving given notice in January 1987 to terminate theagreement, it therefore had no further contractual obliga-tionsafter31March 1987.6 Under this theory, the Em-ployer would contend that it had no obligation to makefund contributions on behalf of any of its employeeswhether or not they were members of the UnionWhile Respondent's theory would be viable if we wereconsidering an 8(f) bargaining relationship, it cannot besustained if the relationship was pursuant to Section 9(a)of the Act. Thus, where a 9(a) relationship was in effect,the Employer could not withdraw recognition except inthe circumstances described above As I have previouslyconcluded that the Respondent's withdrawal of recogni-tionwas unlawful, it was not free to unilaterally changethe terms and conditions of the expired contract. InBuckBrown Contracting Co.,272 NLRB 951, 953 (1984), theBoard held that a company violated Section 8(a)(5) byThus, of 14 employees, 8 were union members and 6 were new hires whohad not joined the Union (No evidence was presented to show that thesix new hires had refused to join the Union )16It is not entirely clear to what extent there were employees whowere not union members who were employed between 8 December 1986and 31 March 1987 As noted above, J Biasetti and T Underhill mayhave been hired a few days before 31 March E L WAGNER CO.ceasing to make contributions to certain benefit funds onthe expiration of the contract. It stated.It iswell settled that an employer violates Section8(a)(5) and (1) when it unilaterally changes or discontin-ues existing terms and conditions of employment-in-cludingcontributionstocontractualfringebenefitfunds-upon the expiration of a collective-bargainingagreement unless: (1) the union has waived bargaining onthe issue; or (2) the parties have bargained to impasseand the unilateral change is reasonably encompassed bythe employer's preimpasse proposals. It also is well set-tled that an employer acts in derogation of its bargainingobligation under Section 8(d) if it unilaterally changes orotherwise repudiates terms or conditions of employmentcontained in a collective-bargaining agreement duringthe life of that agreement.7I therefore conclude that the employer violated Sec-tions 8(a)(1) and (5) and 8(d) of the Act when it unilater-ally changed terms and conditions of employment byfailing to make contributions to benefit funds on behalfof certain employees. (Whether these "changes" weremade before or after the last contract expired is not ma-terialHowever, Section 10(b) of the Act, would limitthe amount of any money owing to a period commenc-ing 6 months prior to the filing of the charge.) Addition-ally, as the evidence shows that fund contributions werenotmade only as to those employees who were notmembers of the Union, it is concluded that this constitut-ed a violation of Section 8(a)(3) of the Act as well. F &C Transfer Co.,277 NLRB 591, 596 (1985);Prestige Bed-ding Co.,212 NLRB 690 (1974) Cf.B.G. Costich & Sonsv.NLRB,613 F.2d 450 (2d Cir. 1980).The Union claims that the Respondent not only violat-ed the Act as described above, but also asserts that theRespondent is bound to honor the new contracts execut-ed with the Employer Associations covering the period1987 to 1991. The Union contends that any moneysowed pursuant to a remedial order should therefore bemeasured by the terms of the new contracts and not bythe terms of the expired contracts. I do not agree.The Union's contention is based on the assertion thatthe Employer did not give notice as required under theAcceptance of Agreements and therefore the Employerautomatically agreed to be bound by the latest Associa-tionwide contracts Evenassumingthe continued viabili-ty of the 1978 Acceptance of Agreements signed by theEmployer, the fact remains that on 30 January it did givenotice to terminate or renegotiate a successor agreement.Thus, while I have concluded that the Employer contin-ues to be bound to recognize and bargain with theUnion, I cannot conclude that it has agreed to be boundto the 1987-1991 Association Agreements. Therefore,absent agreement, there is no legal basis to hold that theEmployer is obligated to comply with its terms.H. K.Porter Co. v. NLRB,397 U.S. 99 (1970).I also conclude that the Respondent violated Section8(a)(5) of the Act by failing to furnish the names and ad-dresses of employees. The Board has held that such in-formation is presumptively relevant when requested bySee alsoHenHouse Market No 3 v NLRB,428 F 2d 133 (8th Cir1970)499the recognized collective-bargaining representativeMon-santo Co.,268 NLRB 1381 (1984)While it is true that the Union's request may havebeen overbroad in that it asked for the names and ad-dresses of all the employees on the Company's payroll, Ido not think that thisis sufficientto defeat the 8(a)(5)claimThe Union has represented the employees in theCompany's construction division for many years and ithas never claimed to represent any of the Company'sother employees In these circumstances, it thereforeshould be evident to any reasonable person, that theUnion's request was meant to encompass only the bar-gaining unit employees. If the Company had any ques-tion as to the cope of the Union's information request, itdid not seek clarification from the Union Instead itchose to ignore the request SeeLa Guardia Hospital,260NLRB 1455, 1463 (1982).CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All laborers employed by the Respondent in its con-struction division excluding all other employees, officeclerical employees, professional employees, guards andsupervisors as defined in the Act, constitute a unit appro-priate for collective bargaining within the meaning ofSection 9(b) of the Act4At all times material, the Union has been the exclu-sivecollective-bargainingrepresentativewithinthemeaning of Section 9(a) of the Act on behalf of theaforesaid unit of employees.5.By withdrawing recognition from the Union andthereafter refusing to recognize and bargain with theUnion regarding any changes in the terms and conditionsof employment, the Respondent engaged in and is engag-ing in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act6By failing, since 8 December 1986, to make contri-butions to the Union's fringe benefit funds on behalf ofbargaining unit employees who were not members of theUnion in accordance with the collective-bargainingagreement, the Respondent has failed to bargain in goodfaith in violation of Section 8(a)(1) and (5) and Section8(d) of the Act and has discouraged membership in theUnion in violation of Section 8(a)(1) and (3) of the Act7.By refusing to supply the names and addresses of itsemployees in the unit described above in paragraph 3,the Respondent has failed to bargain in good faith in vio-lation of Section 8(a)(1) and (5) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall order the Respondentto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the ActI have found that the Respondent, since 8 December1986, has failed to make contributions on behalf of cer-tainof its unit employees to the Union's fringe benefit 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfunds. To remedy this I shall recommend,in accordancewithBuck Brown ContractingCo.,272NLRB 951, 954(1984), that the Respondent make its unit employeeswhole by paying all fringe benefit contributions,as pro-vided in the applicable collective-bargaining agreements,which have not been paid since 8 December 1986 andwhich would have been paid absent the Respondent's un-lawful discontinuance of such contributions,and by reim-bursing unit employees for any expenses ensuing fromthe Respondent's failure to make such contributions.89 I leave to the compliance stage the question of whether the Respond-ent must pay any additional amounts into the fringe benefit funds in orderto satisfy the "makewhole"remedy These additional amounts may be de-termined, depending on the circumstances of each case, by reference tothe provisions in the documents governing the funds as issued and, wherethere are no governing provisions,to evidence of any'loss directly attrib-I shall also order the Respondent to turn over to theUnion the names and addresses of any and all bargainingunit employees,employed by the Company since 1 Janu-ary 1987.As there is no evidence that Respondent has engagedin conduct which would indicate an attempt to evadecompliance with a Board order,I do not believe that theGeneral Counsel's request for a broad visitatorial clausewould be justified.SeeCherokeeMarine Terminals, 287NLRB 1080(1988).[Recommended Order omitted from publication.]utable to the unlawful withholding action,which might include the lossof return on investment of the portion of funds withheld,additional ad-ministrative costs, etc , but not collateral losses SeeMerryweatherOpticalCo, 240 NLRB 1213 (1979)